Citation Nr: 0006551
Decision Date: 06/21/00	Archive Date: 09/08/00

DOCKET NO.  98-10 262A	)	DATE JUN 21, 2000
	)
	)

ORDER


     The following corrections are made in a decision issued by the Board in this case on March 10, 2000:

Under ORDER, on page 8, the word not is deleted, and the word denied is changed to granted.

Accordingly, the ORDER, on page 8, is corrected to read as follows: 

The Board decision of August 26, 1949, having involved CUE, the motion is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


Citation Nr: 0006551	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-10 262A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals August 26, 1949 decision that 
denied an appeal for restoration of service connection by 
aggravation for aphakia with retinal detachment of the right 
eye. 


REPRESENTATION

Moving Party Represented by:  New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in an August 1949 
Board decision.  In a Statement in Support of Claim form 
received in January 1992, the veteran claimed there was CUE 
in VA's decision to sever service connection for a right eye 
disability, and in a Statement in Support of Claim form 
received in November 1997, through his representative, the 
veteran claimed CUE in an August 26, 1949 Board decision, 
which is construed as a request for review of the August 1949 
Board decision on the basis of CUE.  See 38 C.F.R. 
§ 20.1404(e) (1999).


FINDINGS OF FACT

1.  At the time of the RO's grant of service connection for 
aphakia with retinal detachment on June 27, 1947, there was 
medical evidence of record which supported a finding of 
aggravation of preexisting disability in service. 

2.  The August 26, 1949 Board decision undebatably erred in 
its conclusion that the RO's June 1947 grant of service 
connection by aggravation for aphakia with retinal detachment 
of the right eye was clearly and unmistakably erroneous. 


CONCLUSION OF LAW

The August 26, 1949 Board decision, which denied an appeal 
for restoration of service connection by aggravation for 
aphakia with retinal detachment of the right eye, is clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991); 
38 C.F.R. §§ 20.1400-20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to § 20.1404(b), the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  Examples of situations that are not clear 
and unmistakable error include, but are not limited to, a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 1403(d)(3).

Rule 1403, which is found at 38 C.F.R. § 20.1403 (1999), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court).  More specifically, 
it was observed that Congress intended that the VA adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE."  143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).  Therefore, the Board is permitted to seek guidance 
as to the existence of CUE in prior Board decisions based on 
years of prior Court decisions regarding CUE in RO rating 
decisions, such as Fugo v. Brown, 6 Vet. App. 40 (1993).  As 
stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error.'"  Fugo, 6 Vet. App. 
at 43.  A disagreement with how the Board evaluated the facts 
is inadequate to raise the claim of CUE.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995). 

In this case, the August 26, 1949 Board decision entered the 
conclusions that: the evidence clearly and unmistakably 
showed that severe ocular pathology with blindness was 
incurred prior to entering service; the findings did not 
demonstrate an increase or aggravation of preexisting disease 
during service; and the RO's initial grant of service 
connection for aphakia with retinal detachment was clearly 
and unmistakably erroneous, so that restoration of service 
connection was not warranted. 

In the motion for CUE through his representative, the veteran 
has presented his contentions regarding CUE in the August 
1949 Board decision.  The error is alleged to be that there 
was evidence of record at the time of the initial grant of 
service connection for aphakia with retinal detachment to 
support the grant of service connection based on aggravation.  
The veteran contends that the clinical finding of 20/2000 in 
the right eye at service entrance, corrected to 20/200, 
coupled with the finding of 20/NV at service separation, was 
evidence demonstrating "aggravation" of preexisting right 
eye disability in service.  The veteran contends that, as a 
result, the Board was required to find that the RO's action 
granting service connection was not clearly and unmistakably 
erroneous so as to support the RO's severance action. 

At the time of the August 1949 Board decision, the evidence 
included a service entrance examination which recorded right 
eye uncorrected vision as 20/2000, corrected to 20/200, while 
also noting "no vision" in the right eye.  In March 1943 in 
service, and at service separation, the veteran was noted to 
have no vision of the right eye (20/NV or 0/0) and 
dislocation of the lens of the right eye.  A VA examination 
in June 1947 also noted a retinal detachment of the right 
eye. 

While this evidence could have been weighed differently in 
the RO's June 27, 1947 decision which granted service 
connection for aphakia with retinal detachment, the RO's 
grant of service connection was supported by some evidence of 
record demonstrating aggravation of preexisting right eye 
loss of vision in service, specifically the measure of 
20/2000, corrected to 20/200 vision at service entrance, 
compared with no vision noted several months later and at 
service separation, and a finding of a dislocated lens on the 
separation examination.  The standard for severing the grant 
of service connection was whether the decision, at the time 
it was made, and based on the evidence then of record, was 
clearly and unmistakably erroneous. 

The RO's May 1949 severance decision did not address whether 
the June 1947 RO decision's finding of aggravation was 
supported by evidence of record, that is, did not properly 
apply the test of whether the grant of service connection was 
undebatably erroneous.  Instead, the May 1949 RO decision 
essentially weighed the evidence to reach the conclusion that 
any loss of vision which occurred during service was due to 
the natural progress of the preexisting right eye disability.  
However, as there was some evidence of record which could be 
interpreted as demonstrating aggravation of preexisting right 
eye loss of vision in service, and upon which the RO relied 
in granting service connection in 1947, the original grant of 
service connection in June 1947 was not clearly and 
unmistakably erroneous.

The Board is cognizant of the fact that the veteran was seen 
for right eye complaints in January 1944, after it was 
reported in March 1943 that he had 0/0 or no vision in the 
right eye, and there is no indication of an inservice right 
eye injury before that time.  Nevertheless, the fact that it 
was reported upon an eye test at the time of the induction 
examination that the veteran had some vision in the right 
eye, notwithstanding the fact that it was also recorded that 
he had no vision, coupled with the March 1943 and separation 
examination findings of blindness, is obviously some medical 
evidence of a chronic worsening or aggravation of the loss of 
vision in the right eye.  If the claim had been denied by the 
RO and affirmed by the Board at the outset, it would 
certainly not have been clear and unmistakable error to do 
so; there was definite medical evidence of blindness in the 
right eye before, during, and upon separation from service.  
However, the issue here is whether the RO's grant of service 
connection was clearly and unmistakably erroneous.  In view 
of the eye test that showed some vision in the right eye upon 
entry into service, the Board cannot conclude that that 
decision was undebatably erroneous in granting service 
connection.    

Therefore, the May 1949 RO's conclusion that the original 
grant of service connection was clearly and unmistakably 
erroneous was itself error, and the severance action was not 
proper.  It follows that the August 26, 1949 Board decision 
also undebatably erred in its conclusion that the RO's June 
1947 grant of service connection by aggravation for aphakia 
with retinal detachment of the right eye was clearly and 
unmistakably erroneous, and the corollary conclusion that the 
May 1949 severance action was proper.  For these reasons, the 
Board now finds that the Board's August 1949 denial of an 
appeal for restoration of service connection by aggravation 
for aphakia with retinal detachment of the right eye was 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111; 38 
C.F.R. §§ 20.1400-20.1411. 


ORDER

The Board decision of August 26, 1949 not having involved 
CUE, the motion is denied.





		
	R. F. WILLIAMS
Member, Board of Veterans' Appeals




 


